DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 23 is objected to because of the following informalities:  change “by which by which” to read –by which--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15-18, 25, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRITZ GUNNAR (WO 0110196 A1; hereinafter Fritz).
Regarding claims 1-2 Fritz teaches:
A floor assembly for livestock handling equipment. (See Fig. 5 #19); (abstract)
said floor assembly comprising: longitudinal frame members delimiting an inner frame space therebetween. (Fig. 5); (Page 3) Finally consoles or corresponding means are mounted at the outer ends of the beams so that displacement of the distance pieces and the battens is prevented and the grid is kept together. 
at least one support tray connected or connectable to the longitudinal frame members of the livestock handling equipment in an installed position spanning between said frame members in a lateral direction transverse to a longitudinal direction spanned by said frame members. (See Fig. 5 #1, 2, 13, 14)
and at least one mat supported or supportable atop said at least one support tray in the installed position thereof to provide a mat-lined floor surface between said longitudinally oriented frame members. (See Fig. 1 #9); (page 2) In some applications one desires to put rubber bars 9 on top of the battens and in that case,  these are attached to the battens by means of protruding sections 8 at the bottom of the rubber bars.
wherein the floor assembly is further characterized by at least one of the following features: said at least one support tray comprises a central support area residing at an elevation lesser than a topside of the frame members, and said at least one mat is seated atop the central support area of said at least one support tray. (Fig. 5 mat rests on #2 including the central support area shown as the rounded mat supports which is lower than the topside of the frame members)
Regarding claim 3 Fritz as shown above, discloses all of the limitations of claim 2. Fritz further teaches:
wherein said at least one support tray comprises mounting flanges disposed at opposing ends of said central support area at an elevation greater than said central support area. (See Fig. 5 #1, 2, 13, 14)
Regarding claim 4 Fritz as shown above, discloses all of the limitations of claim 3. Fritz further teaches:
wherein said mounting flanges are seated atop the frame members. (See Fig. 5 #13,14); (page 3) wherein said mounting flanges are seated atop the frame members.
Regarding claim 15 Fritz as shown above, discloses all of the limitations of claim 1. Fritz further teaches:
wherein each support tray is detachably connected or connectable to the frame members. (See Fig. 5 1,2,13,14,15,16,17); (page 3) At each outer end of the supporting beams there is a console 13, 14 which is fastened to the beam using screws 15, 16 which interact with the said screw grooves 12 of the beam.
Regarding claim 16 Fritz as shown above, discloses all of the limitations of claim 1. Fritz further teaches:
wherein each support tray comprises a non-welded connection to the frame members. (See Fig. 5 1,2,13,14,15,16,17); (page 3) At each outer end of the supporting beams there is a console 13, 14 which is fastened to the beam using screws 15, 16 which interact with the said screw grooves 12 of the beam.
Regarding claims 17 and 31 Fritz as shown above, discloses all of the limitations of claim 1. Fritz further teaches:
comprising removable fasteners by which the at least one support tray is removably fastened or fastenable to the frame members. (See Fig. 5 1,2,13,14,15,16,17); (page 3) At each outer end of the supporting beams there is a console 13, 14 which is fastened to the beam using screws 15, 16 which interact with the said screw grooves 12 of the beam.
If a structure becomes damaged it would be readily repaired, requiring drilling out of the fasteners and replacement of the damaged pieces. Therefore, the claimed method steps have been anticipated in the normal operation of the device cited above.
Regarding claims 18 and 19 Fritz as shown above, discloses all of the limitations of claim 17. Fritz further teaches:
Wherein said removeable fasteners are shearable. (See Fig. 5 1,2,13,14,15,16,17); (page 3) At each outer end of the supporting beams there is a console 13, 14 which is fastened to the beam using screws 15, 16 which interact with the said screw grooves 12 of the beam.
wherein said removable fasteners are drillable. (See Fig. 5 1,2,13,14,15,16,17); (page 3) At each outer end of the supporting beams there is a console 13, 14 which is fastened to the beam using screws 15, 16 which interact with the said screw grooves 12 of the beam.
In the case of screws, a drill may be employed to drill out the center of the screw head and subsequently remove the screw, and therefore meets claim 18.
Regarding claim 25 Fritz as shown above, discloses all of the limitations of claim 1. Fritz further teaches:
Wherein the at least one mat is removably supported on the at least one support tray. (See Fig. 1 #9); (page 2) In some applications one desires to put rubber bars 9 on top of the battens and in that case,  these are attached to the battens by means of protruding sections 8 at the bottom of the rubber bars.
Regarding claim 27 Fritz as shown above, discloses all of the limitations of claim 1. Fritz further teaches:
wherein a topside of each mat is positioned, or arranged to be positioned, generally flush with an upper surface of each frame member with the at least one mat seated atop the installed position of the at least one support tray. (See Fig. 5 topside of mats unnumbered 9 is generally flush with unnumbered frame member)
Regarding claims 28 and 29 Fritz as shown above, discloses all of the limitations of claim 1. Fritz further teaches:
wherein each mat is resiliently compressible in a thickness direction thereof. (See Fig. 1 #9); (page 3) The use of rubber bars gives a somewhat softer surface to step upon and the rubber bars may be somewhat wider than the supporting battens which increases the available solid floor surface.
wherein each mat comprises rubber material. (See Fig. 1 #9); (page 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Helmy; Nashat N. (US 5813365 A; hereinafter Helmy)
Regarding claim 5 Fritz, as shown above, discloses all of the limitations of claim 5. Fritz does not teach. Helmy teaches:
A set of multiple support trays. (See annotated Fig. 2 below)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the support trays of Fritz to include a set of multiple support trays supporting at least one mat, as taught by Helmy, in order to gain the advantages of reducing replacement costs when sections of the trays become damaged, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 6 Fritz, in view of Helmy, as shown above, discloses all of the limitations of claim 5. Fritz further teaches:
wherein the support trays are identical to one another. (See Fig. 5 #2)
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Helmy further in view of Green; Edward J. (US 5486392 A; hereinafter Green).
Regarding claim 7 Fritz, in view of Helmy, as shown above, discloses all of the limitations of claim 5. Fritz in view of Helmy does not teach. Green teaches:
wherein the support trays comprise fastener holes therein by which the at least one mat is fastenable to said support trays. (See Fig. 4 #44);(Col. 7, lines 20-23)
It would have been obvious to one of ordinary skill within in the art before the effective filing date to have modified the mat of Fritz and Helmy to include fastener holes therein by which the at least one mat is fastenable, as taught by Green, in order to gain the advantages of more securely attaching the mat to the tray.
Regarding claim 10 Fritz, in view of Helmy, as shown above, discloses all of the limitations of claim 5. Fritz does not teach. Helmy further teaches:
Wherein the set of support trays are connected to the longitudinal frame members and spaced from one another in the longitudinal direction to leave gaps between said trays. (See annotated Fig. 2) 


    PNG
    media_image1.png
    274
    451
    media_image1.png
    Greyscale


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Helmy further in view of (DE 202004017217 U1; hereinafter ‘217).
Regarding claim 11 Fritz, in view of Helmy, as shown above, discloses all of the limitations of claim 5. Fritz in view of Helmy does not teach. ‘217 teaches:
predefined mounting holes therein at predetermined longitudinal spacing. (See Fig. 1 #16)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the longitudinal frame members of Fritz and Helmy to include predefined mounting holes therein at predetermined longitudinal spacing, as taught by ‘217, in order to gain the advantages of improved consistency during installation and repairs.
Regarding claim 12 Fritz, in view of Helmy, as shown above, discloses all of the limitations of claim 5. Fritz does not teach. Helmy teaches:
wherein each mat spans more than one support tray in the longitudinal direction. (See Fig. 2 #38, 98)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the support trays of Fritz to include a set of multiple support trays supporting at least one mat, as taught by Helmy, in order to gain the advantages of reducing replacement costs when sections of the trays become damaged, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Helmy further in view of Kramer.
Regarding claim 13 Fritz in view of Helmy, as shown above, discloses all of the limitations of claim 5. Fritz in view of Helmy does not teach. Kramer teaches:
wherein said at least one mat comprises a plurality of mats. (See Fig. 9A #12A-B)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the mats of Fritz and Helmy to include a plurality of mats, as taught by Kramer in order to gain the advantages of reducing replacement costs when sections of the mats become damaged, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. The combination would have resulted in a flooring with multiple mats each spanning across a respective subset of the set of support trays in the longitudinal direction.
Regarding claim 14 Fritz in view of Helmy and Kramer, as shown above, discloses all of the limitations of claim 13. Fritz in view of Helmy does not teach. Kramer teaches:
wherein said plurality of mats are abutted end-to-end in the longitudinal direction to collectively define an uninterrupted mat area spanning from one end of the floor assembly to another. (See Fig. 9A #12A-B)
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the mats of Fritz and Helmy to include, a plurality of mats abutted end-to-end in the longitudinal direction to collectively define an uninterrupted mat area spanning from one end of the floor assembly to another as taught by Kramer, in order to gain the advantages of reducing replacement costs when sections of the mat become damaged, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Claims 20-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Green; Edward J. (US 5486392 A; hereinafter Green).
Regarding claim 20 Fritz, as shown above, discloses all of the limitations of claim 17. Fritz does not teach. Green teaches:
Wherein said removable fasteners comprise rivets. (See Fig. 5 #98);(Col. 7, lines 20-23)
It would have been obvious to one having ordinary skill in the art at the time of filing as an obvious substitution of functional equivalent to substitute a screw, as taught by Fritz, with a rivet, as taught by Green, since a simple substitution of one known element for another would obtain predictable results, and selecting an appropriate fastener for its suitability involves only routine skill in the art.
Regarding claim 21 Fritz, as shown above, discloses all of the limitations of claim 1. Fritz does not teach. Green teaches:
wherein each support tray is riveted to the frame members. (Col. 7, lines 20-23)
It would have been obvious to one of ordinary skill within in the art before the effective filing date to have modified the tray of Fritz to include a rivet attachment, as taught by Green, in order to gain the advantages of more securely attaching the tray.
Regarding claim 22 Fritz, as shown above, discloses all of the limitations of claim 1. Fritz does not teach. Green teaches:
comprising a set of mat fasteners by which the at least one mat is fastened or fastenable to the at least one support tray. (See Fig. 3 #44); (Col. 5, lines 12-14)
It would have been obvious to one of ordinary skill within in the art before the effective filing date to have modified the mat of Fritz to include a rivet attachment, as taught by Green, in order to gain the advantages of more securely attaching the mat to the tray.
Regarding claims 23 and 26 Fritz, as shown above, discloses all of the limitations of claims 1 and 17. Fritz does not teach. Green teaches:
A set of support tray fasteners is more readily removable than a set of mat fasteners. (Col. 7, lines 61-67)
Fritz in view of Green does not teach. It would have been obvious to one having ordinary skill in the art before the effective filing date to have said mat fasteners being more readily removable than said removable fasteners by which the at least one support tray is removably fastened or fastenable to the frame members, in order to gain the advantages of replacing worn out parts, (Col. 8, lines 0-4), and since it has been held that rearranging parts of an invention involves only routine skill in the art. 
Regarding claim 24 Fritz, as shown above, discloses all of the limitations of claim 17. Fritz does not teach. Green teaches:
Set screw fasteners. (Col. 7, lines 61-67)
Fritz in view of Green does not teach wherein the mat fasteners comprise removable threaded fasteners. It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the mat fasteners of Fritz and Green to be removable threaded fasteners, as taught by Green, in order to gain the advantages of replacing worn out parts (Col. 8, lines 0-4). One of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 32 Fritz, as shown above, discloses all of the limitations of claim 17. Fritz does not teach. Green teaches:
Replacement of worn out parts. (Col. 8, lines 1-4)
Fritz in view of Green does not teach. It would have been obvious to one of ordinary skill within the art before the effective filing date to have installed one or more replacement support trays using a same type of fastener which was sheared, punched and/or drilled out during the removal of said one or more of the at least one support tray in order to gain the advantages of improved safety. One of ordinary skill would have recognized that damaged or broken pieces would need repaired in order to prevent injury to animals and care providers. Therefore, the claimed method steps have been anticipated in the normal operation of the device cited above. 
Regarding claim 33 Fritz, as shown above, discloses all of the limitations of claim 17. Fritz does not teach. Green teaches:
a width of each mat spans a substantially full width of the inner frame space, as measured between the two longitudinal frame members in the lateral direction. (See Fig. 3 #40, 42)
It would have been obvious to one having ordinary skill within the art before the effective date to have modified the mat of Fritz to span a substantially full width of the inner frame space, as measured between the two longitudinal frame members in the lateral direction, as taught by Green, in order to gain the advantages of supporting all life stages, such as infant animals.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz in view of Kramer; Jeff  (US 10674701 B2; hereinafter Kramer).
Regarding claim 34 Fritz, as shown above, discloses all of the limitations of claim 1. Fritz does not teach. Kramer teaches:
the at least one mat comprises a plurality of mats placed end-to-end with one another in the longitudinal direction to provide an uninterrupted, substantially continuous mat surface spanning a substantial entirety of the inner frame space in the longitudinal direction. (See Fig. 9A #12A-B)
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the mats of Fritz to include a plurality of mats placed end-to-end with one another in the longitudinal direction to provide an uninterrupted, substantially continuous mat surface spanning a substantial entirety of the inner frame space in the longitudinal direction, as taught by Kramer, in order to gain the advantages of reducing replacement costs when sections of the mat become damaged, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is considered pertinent because it relates to modular flooring systems: US 20150334980 A1, US 8726612 B2, US 8413392 B2, US 7066111 B2, US 6079363 A, US 5937793 A, US 5816190 A, US 5687534 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644